Citation Nr: 1440178	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating action, the RO denied service connection for a back condition.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2010; a transcript of that hearing is of record.  In October 2010, the Board remanded this case for further development.


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed back disorder to active service or to an incident of service origin, including to the Veteran's service-connected right knee and skin disabilities.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).






						(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a March 2008 letter which advised the Veteran of the criteria for establishing service connection.  The letter was sent prior to the initial adjudication of the Veteran's claim in July 2008.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as the notification requirements for establishing service connection on a secondary basis.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO obtained and associated with the claims file the Veteran's service treatment records, and all identified post-service treatment records.

The December 2010 medical examination is adequate because the VA examiner used her expertise to draw conclusions from the totality of the evidence.  Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Although the Veteran asserted in his September 2009 substantive appeal that an examiner was biased, he provided no support for that contention, and the Board finds that it is unsupported by fact and wholly without merit.

The Veteran's claim was remanded by the Board for additional development in October 2010.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA requested additional evidence from the Veteran in November 2010, obtained a new examination in December 2010, and issued a supplemental statement of the case in July 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA provided the Veteran with a hearing before the undersigned Acting Veterans Law Judge in May 2010.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends in his October 2007 claim that the strain and weakness of his service-connected right knee disorder "has caused problems in how I walk and stand," which in turn affects his back.  At his May 2010 hearing, the Veteran testified that "I'm really not...certain how I injured my back."  See transcript, p. 3.  He elaborated that while on watch, he woke up to a back injury, and has experienced back pain since that time.  Id., p. 3.  He later testified that he hurt his back in service by falling to the deck.  Id., p. 8.  The Veteran also asserted a link between his back disorder and his service-connected lower extremity disorders.  Id., pp. 5-7.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a back disorder.

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested arthritis to a degree of 10 percent within one year from the date of termination of service.

The Veteran's service treatment records include a single January 1971 complaint of back pain after heavy lifting.  The service clinician found mild lumbar spasm, moderate lumbo-sacral (L-S) tenderness, and minimal limitation of motion (LOM).  X-rays were negative.  Service records show no later back treatments or complaints.

The most probative evidence is against a nexus between the Veteran's back injury in service and his post-service back disorder.  Specifically, the VA examiner opined in both May 2009 and December 2010 that the Veteran's degenerative disc disease is not caused by or a result of his service, including his treatment in service for a lumbar strain or puncture.  The examiner reasoned that there is no credible medical literature that supports the idea that a lumbar puncture will result in degenerative disc disease of the lumbar spine later in life.  The examiner elaborated that there is no relationship between an acute strain and the development of degenerative disc disease of the lumbar spine.  The examiner further explained that if the in-service damage to the lumbar spine had been of such severity as to result in degenerative disc disease of the lumbar spine, it would have required treatment before 1995.

The most probative evidence is also against a finding that his service-connected right knee or skin disabilities caused or aggravated his post-service back disorder.  Specifically, a VA examiner opined in October 2008 that the Veteran's degenerative disc disease of the lumbar spine is not caused by or a result of his service-connected right knee condition because his leg lengths are equal and there is no medical or scientific literature which links trauma to the joint of a lower extremity alone to either pain or arthritis in the back.  Further, the December 2010 VA examiner opined that the Veteran's service-connected skin and right knee disabilities do not cause or aggravate the Veteran's degenerative disc disease and arthritis of the lumbar spine because there is no credible medical literature supporting such a relationship.

The VA examiners' etiological opinions outweigh the competing opinions from the Veteran because his assertions of a relationship between his back disorder and either service or his service-connected right knee and skin disabilities are not competent.  The Veteran is not qualified to opine on an etiological relationship between his back disorder and his service-connected right knee and skin disabilities because they involve complex medical questions regarding musculoskeletal interactions.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Further, the Board finds that the Veteran's assertion of ongoing back pain since service lacks credibility because he neither reported nor sought treatment for a back condition until decades after service.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The most probative evidence of record shows that the Veteran's back disorder is unrelated to service or to his service-connected disabilities.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for a low back disorder is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


